Citation Nr: 1106347	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk





INTRODUCTION

The Veteran served on active duty from August 1967 to September 
1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claims file was thereafter transferred to the RO in 
Pittsburgh, Pennsylvania.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

Upon review, the Board finds that remand is necessary for further 
development.

The post-service treatment records indicate that the Veteran was 
diagnosed with hypertension in April 1999, and has received 
treatment for that condition since that time.  He is currently 
service-connected for diabetes mellitus type II with cataracts 
associated with herbicide exposure.  On appeal, the Veteran 
contends that his hypertension is proximately due to or 
aggravated by the service-connected diabetes.  See 38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet App. 439 (1995).  

In connection with the Veteran's present claim, a VA medical 
examination was conducted in April 2007.  The VA examiner 
diagnosed the Veteran with hypertension, but concluded that the 
diagnosis is "not secondary" to his diabetes.  

The Board finds that the April 2007 VA examination is inadequate 
to decide the claim.  While the VA examiner concluded that the 
Veteran's hypertension is not secondary to his diabetes, the VA 
examiner did not provide a basis or explanation for his negative 
opinion.   "[O]nce the Secretary undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Therefore, the April 2007 VA examination 
is inadequate.  See 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the remanded 
claims.

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file. 
All records obtained must be associated with 
the claims file. Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file. 
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the record. 
Then, the RO should schedule the Veteran for 
an appropriate VA examination.  The entire 
claims file, including a copy of this remand, 
must be made available to the examiner for 
review. 

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Based on the examination 
results and record review, the examiner is 
asked to opine as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran's hypertension was either (a) caused 
or (b) aggravated by (i.e., permanently 
worsened beyond the natural progression of 
the disorder) as a consequence of the 
Veteran's service-connected diabetes. 

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached. It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions, as indicated.

4.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement. If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


